MEMORANDUM *
Michael David Bakke (“Bakke”) appeals the district court’s dismissal of his petition for a writ of habeas corpus as barred by the one-year statute of limitations of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). See 28 U.S.C. § 2244(d)(1). On appeal, Bakke contends that he is entitled to equitable tolling due to mental incompetency, or, at the least, an evidentiary hearing to establish his mental incompetency. Although mental incompetency is an “extraordinary circumstance” that may justify equitable tolling of the AEDPA’s statute of limitations, see Laws v. Lamarque, 351 F.3d 919, 922-23 (9th Cir.2003), this case is squarely governed by Gaston v. Palmer, 417 F.3d 1030, 1034-35 (9th Cir.2005), amended by 447 F.3d 1165 (9th Cir.2006). Therefore, the judgment of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.